          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     DELTA DIVISION

DANTE O'NEIL                                               PLAINTIFF

v.                      No: 2:19-cv-159-DPM

JEREMY ANDREWS,
Warden, EARU                                          DEFENDANT

                            JUDGMENT
     O'Neil' s complaint is dismissed without prejudice.



                                     D.P. Marshall Jr.
                                     United States District Judge
